                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              ABERDEEN DIVISION

GEORGIA BELL                                                                        PLAINTIFF

v.                                               CIVIL ACTION NO.: 1:19-cv-163-MPM-RP

ANDREW SAUL, COMMISSIONER
OF THE SOCIAL SECURITY
ADMINISTRATION                                                                    DEFENDANT


             ORDER GRANTING UNOPPOSED MOTION FOR REMAND

       THIS CAUSE having come on for hearing on the Defendant’s Motion for Remand [ECF

No. 14] and this Court, having considered the same and being fully advised in the premises, and

noting that Plaintiff Georgia Bell has no objection, is of the opinion that said Motion for Remand

is well taken and should be, and the same is, hereby granted.

       IT IS, THEREFORE, ORDERED AND ADJUDGED that Defendant’s Motion for

Remand is GRANTED and this matter is REVERSED and REMANDED for further action by

the Commissioner of the Social Security Administration pursuant to the fourth sentence of 42

U.S.C. § 405(g).

       SO ORDERED AND ADJUDGED, this the 10th day of February, 2020.



                                              /s/ Michael P. Mills
                                              UNITED STATES DISTRICT JUDGE
                                              NORTHERN DISTRICT OF MISSISSIPPI
